Title: From Thomas Jefferson to Jacques Necker, 24 January 1789
From: Jefferson, Thomas
To: Necker, Jacques



Paris Jan. 24. 1789.

I have duly received the letter of the 11th. instant with which your Excellency has been pleased to honor me, inclosing the Arret of Dec. 7. explanatory of that of Sep. 28. and excepting from it’s operation the oils of the United States: and I have availed myself of an opportunity which occurred for forwarding them to Congress. They will doubtless receive this new proof of the dispositions of his Majesty to encourage the commercial connections of the two countries with that satisfaction which such dispositions ever inspire; and from this motive, as well as that of an equal interest, they will assuredly take the best precautions in their power for preventing the fraudulent introduction of other foreign oils into the ports of France under cover of the indulgencies extended to them. They will receive with additional pleasure also your Excellency’s assurance that the discontinuance of the duty of 10. sous pour livre heretofore assured to them at the end of the year 1790. will not fail to take place.
Permit me to avail myself of this, as of every other occasion of assuring you of those sentiments of respect and attachment with which I have the honour to be Your Excellency’s Most obedient & most humble servt.,

Th: Jefferson

